In an accounting proceeding pursuant to SCPA 2110, the appeal is from an order of the Surrogate’s Court, Queens County (Laurino, S.), dated May 19, 1988, which fixed compensation for legal services at $7,500.
Ordered that the order is affirmed, without costs or disbursements.
The Surrogate did not improvidently exercise his discretion in fixing the amount of compensation to which the appellant was entitled for legal services provided to the estate (see, Matter of Verplanck, 151 AD2d 767; Matter of Wolf, 147 AD2d 487; Matter of Von Hofe, 145 AD2d 424). Brown, J. P., Kunzeman, Harwood and Rosenblatt, JJ., concur.